DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 April 2021.

Specification
The disclosure is objected to because of the following informalities: 
[0014]: In line 3, the closing parenthesis lacks a corresponding opening parenthesis.
[0016]: “The adiabatic denotes a state where there are no penetration and emission of heat” appears to be a misstatement of “The term “adiabatic” denotes a state where there is no penetration and emission of heat.” Later, “it is assumed that the adiabatic is almost an adiabatic expansion” appears to be a misstatement of “it is assumed that the expansion is almost an adiabatic expansion.” Further, “The operation in a range from the suction (step S11) of the flux fume to the blow-out (step S14) is circulated” appears to be a misstatement of “The flux fume in a range from the suction (step S11) of the flux fume to the blow-out (step S14) is circulated” or similar.
Appropriate correction is required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ST11-ST14. It is noted that the corresponding passages of the specification use the reference characters S11-S14 ([0015]-[0016]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11: In line 3, Applicant is respectfully advised to amend “to pass in the heating chamber” to “to pass into the heating chamber” or “to pass through the heating chamber” or similar to provide a preposition with a clearer meaning in this context, and to provide a preposition that is appropriately paired with “to pass.” In addition, in line 4, to improve clarity, Applicant is respectfully advised to amend “an atmosphere or inert gas” to “an atmospheric gas or an inert gas,” and to amend lines 8-9 accordingly.
Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: compressing unit and expanding unit in claim 11 and separating apparatus in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a heated object (that is, an object to be heated).” It is unclear whether the parenthetic phrase is limiting of the claim, and if it does, it is unclear how. For the purposes of examination only, the claim will be interpreted as though the parenthetic phrase were deleted. The claim recites the limitation "the gas in which the substance has been reduced is obtained " in line 13.  There is insufficient antecedent basis for this limitation in the claim. It is noted that previous recitations of a gas are “a gas in which an atmosphere or inert gas and a substance vaporized by heating have been mixed” (lines 4-5) and “the gas in which the atmosphere or inert gas and the substance vaporized by the 
Claims 12-15 are rejected because of their dependence on claim 11. 
Claim 15 recites “blowing a hot air to the heated object.” It is unclear how “a hot air” relates to “an atmosphere or inert gas” in claim 11, noting that “a hot air” is recited as though it marks the introduction of a new claim element that is distinct from “an atmosphere or inert gas.” The structural features or configuration implied by this limitation are therefore unclear. For the purposes of examination, and in view of the specification ([0002]-[0003]), the claim will be interpreted as “for performing a soldering by blowing the atmospheric or inert gas to the heated object.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP2012033577A, hereinafter “Saito”) in view of Yang (US 5,281,245).
Regarding claim 11, Saito discloses a reflow device 100 comprising a conveyor in which an object is heated between a carry-in inlet 101 and a carry-out port 102 (Fig. 1; [0025]) (i.e., a conveying heating apparatus which has a heating chamber for heating a heated object (that is, an object to be heated), the reflow device allowing the heated object to pass in the heating chamber by a conveying apparatus) wherein a flux component evaporates and diffuses into heated atmospheric gas ([0026]) that is nitrogen ([0027]) (i.e., a gas in which an atmosphere or inert gas and a substance vaporized by heating have been mixed), and wherein atmospheric gas filled in the heating zone is introduced into the flux recovery device 1 ([0028]) (i.e., the gas is supplied to a gas purifying apparatus from the heating chamber) comprising a centrifuge 80 having a cyclone mechanism (Fig. 12; [0088]). Mixed gas from which a liquefied flux component has been removed is returned via pipe 110 ([0090]) (i.e., the gas in which the substance has been reduced is obtained).
However, Saito does not explicitly disclose a gas purifying apparatus that comprises a compressing unit configured to compress the gas in which the atmosphere or inert gas and the substance vaporized by the heating have been mixed and an expanding unit configured to liquefy the substance by expanding the gas compressed by the compressing unit.
Yang discloses a gas treatment apparatus for removing contaminants from the gas (Abstract). Yang teaches a blower 3 (i.e., a compressing unit) for feeding gas to a cyclone 4a (i.e., a gas purifying Yang teaches that adiabatic expansion inherent to cyclones causes a drop in temperature (col. 7, lines 43-46).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Saito by providing a gas purifying apparatus that comprises a compressing unit configured to compress the gas in which the atmosphere or inert gas and the substance vaporized by the heating have been mixed and an expanding unit configured to liquefy the substance by expanding the gas compressed by the compressing unit as taught by Yang because (1) Saito teaches a flux recovery device comprising a centrifuge 80 having a cyclone mechanism that uses a cooling plate 84 for cooling mixed gas to liquefy the flux component for collection (i.e., a substance vaporized by heating) (Fig. 12; [0088]), (2) adiabatic expansion is inherent to cyclones (Yang, col. 7, lines 43-46), so the centrifuge of Saito is an expanding unit configured to liquefy a substance, and (3) the skilled practitioner would have found it prima facie obvious to provide a blower or compressor upstream of the centrifuge to promote adiabatic expansion and cooling. 
Claim limitation “compressing unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “compressing. . . to compress the gas in which the atmosphere or inert gas and the substance vaporized by the heating have been mixed” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: first path P1, P2 (Fig. 10; [0038], [0040]); interval between the partition plates 53 and 54 (Fig. 11; [0044]); necking 58 (Fig. 12; [0045]); and space 73 (Fig. 13; [0046]).
Claim limitation “expanding unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paths P2, P3 (Fig. 10; [0038], [0040]); supply opening 55 (Fig. 11; [0044]); piping 57 (Fig. 12; [0045]); and space 73 (Fig. 13; [0046]).

Regarding claim 12, Saito teaches that mixed gas from which a liquefied flux component has been removed is returned to the reflow device via pipe 110 ([0090]) (i.e., the gas obtained by the gas purifying apparatus is returned into the heating chamber).

Regarding claim 13, Saito teaches prior to the return of gas through lead-out pipe 110, it is passed through a filter 83 ([0090]) (i.e., the gas obtained by the gas purifying apparatus is returned into the heating chamber through a separating apparatus).
Claim limitation “separating apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “separating” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: electrostatic dust catcher 40 (Fig. 8; [0025]).

Saito teaches that the reflow device 100 comprises a furnace body ([0027]) for melting solder ([0026]) by blowing a heated atmospheric gas ([0027]) onto a wiring board ([0026]) (i.e., the heating chamber is a furnace for performing a soldering by blowing a hot air to the heated object). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Yang, as applied to claim 11 above, and further in view of Mullins (US 2002/0178705 A1, hereinafter ”Mullins”).
Saito in view of Yang does not explicitly disclose that the gas obtained by the gas purifying apparatus is exhausted as a factory exhaust gas through a separating apparatus.
Mullins discloses a filtering apparatus for a reflow oven (Fig. 4; Abstract). Mullins teaches a filter bag 403 and a chamber 406 containing a HEPA filter and a chemical filter 407 (collectively, a gas purifying apparatus) so as to produce a gas that may be released to workspaces (i.e., exhausted as a factory exhaust gas) ([0048]) through air bleed valve 418 ([0050], [0053]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Saito in view of Yang by configuring the device so that the gas obtained by the gas purifying apparatus is exhausted as a factory exhaust gas through a separating apparatus as taught by Mullins because by filtering gas so that it is sufficiently clean to be released into a workspace (Mullins, [0053]), gas can be bled from a system (Mullins, [0050]) to balance fresh gas that is introduced into the system (Mullins, [0031]).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunnmair (US 2012/0272825 A1) teaches that gas fed to a cyclone separator can be conveyed either by a downstream fan or by an upstream compressor ([0064]).
Cox et al. (US 5,440,101) discloses an industrial process oven in which items to be heated are carried on a conveyor (col. 1, lines 8-10) such as the application of flux to circuits (col. 1, lines 54-60) in which process gas is exhausted by an exhaust system from a facility (col. 4, lines 4-7).
Miller et al. (US 2003/0136020 A1) discloses a flux management system (Fig. 2; Abstract) that feeds compressed gas 160 into a cooling chamber 102 ([0030]) to condense vaporized flux ([0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/GABRIEL E GITMAN/Examiner, Art Unit 1772